DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



Claims 2 , 14 and 16-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The recitation of “the transfer of heat to the phase change material is variable while the transfer of heat from the phase change material is constant” (claim 2) and “the transfer of heat to the phase change material is variable while the transfer of heat from the phase change material is constant " (claim 14) is considered to be new matter.  The originally filed specification, claims, and drawings have support for “the PCM/foam of the modules acts as a thermal buffer for modulating the heat rates into and out of the modules” (para 39 spec), “Heat from the charging fluid may not equal the heat to the discharging fluid at any given time. If there is more heat being supplied than removed, energy will be stored in the phase change material, with the converse also true. Energy may continuously enter and leave the system at differing rates over time” (spec para 52), and “a constant heat transfer rate in or out of the system with variable rate for the other.” (spec para 7) i.e. a buffer and the first fluid and the second fluid increase temperatures at different rates (A feature of the invention is that heat is simultaneously added (charged) and removed (discharged) but at different rates), but do not teach exact details as claimed.  As such, the limitations are deemed to be new matter.  The remaining claims are rejected based on their dependency from a claim that has been rejected.
The remaining claims are rejected based on their dependency from a claim that has been rejected.
 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation " the phase change material".  There is insufficient antecedent basis for this limitation in the claim. It is noted that “a single phase change material monolith” is considered to be the entire large structure containing a phase change material, since the preamble contains no apparatus, and the first time in the claim an entire apparatus is claimed is “a single phase change material monolith”. The phrase “the phase change material” has been examined as -- a phase change material --.

The remaining claims are rejected based on their dependency from a claim that has been rejected.
  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 5  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rietbrock DE-102010004358-A1.
Re claim 1, Rietbrock teach a method for reclaiming heat from a first fluid, the method comprising: a) contacting the first fluid (“hot medium” para 20) to a single phase change material monolith 13, (figs 4-6, “phase change material” para 2, para 18) noting that according to the Merriam-Webster dictionary, the plain meaning of ‘monolith’ is Definition of monolith
1: a single great stone often in the form of an obelisk or column
A granite monolith stands at the center of the park.
2: a massive structure
The 70-story monolith is one of Europe's tallest buildings.
3: an organized whole that acts as a single unified powerful or influential force;
One in the ordinary skill int hear would not make a direct interpretation since none of the plain definitions constitute a clear heat exchanger, and therefore some of the characteristics but not all the characteristics of the definition are considered to meet the claim limitations, and in the instant case the prior art teach in the form of a column which therefore meets the claim limitation of monolith; and in an alternate interpretation, fig 4 shows 16 total channels, and therefore the entire structure is considered a monolith, since the entire structure of walls and 16 channels is considered massive relative to one single channel)
 
for a time sufficient to decrease the temperature of the first fluid and transfer heat to the phase change material (“when the storage tank is charged” para 2), wherein the phase change material is contained in a first void space (annotated figure including , 20, 11, 13, not although, noting that according to the Merriam-Webster dictionary, the plain meaning of ‘void is’ is : of no legal force or effect : NULL
a void contract
b: VOIDABLE
2: containing nothing
void space
3a: not occupied : VACANT
a void bishopric
b: not inhabited : DESERTED, one of ordinary skill in the art would not interpret the first void space to be completely devoid of all material and completely empty, given the instant application has support for a void space that contains two channels (fig 1D embodiment) and/or and void in additional to a PCM structure in the fig 1a embodiment where the charging fluid is “contacting exterior surfaces 43 of each of the modules 26” (instant applications specification); therefore, the void space is considered to be a portion, space or area which contains some void space in addition to another structure with PCM) and the first fluid is flowing through the first void space; and b) contacting the phase change material to a second fluid (“cold medium” para 20) flowing through a second void space (12) in thermal communication with the first void space for a time sufficient to increase the temperature of the second fluid and transfer heat from the phase change material wherein the phase change material is between the first fluid and the second fluid (figs 4-5, para 20).  


    PNG
    media_image1.png
    565
    368
    media_image1.png
    Greyscale





Re claim 5, Rietbrock teach the first fluid and the second fluid do not contact each other (figs 4-5, paras 18-20).  

 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 4,  14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rietbrock.
Re claim 2, the embodiment of Rietbrock relied upon fail to explicitly teach details of the charge/discharge.
Rietbrock (para 7, 11, 21) teach  the transfer of heat to the phase change material is variable while the transfer of heat from the phase change material is constant (noting that solar charging is considered variable since it is depends upon variable solar availability and is well known to stop during periods of cloudiness or at night, and the discharge is considered constant since it is dependent upon instant controls of the system, para 20, para 2) to absorb hot air heat from solar applications.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the charge/discharge as taught by combining embodiments in order to advantageously allow for the latent heat storage is particularly suitable for the short-term storage of solar heat when the radiation is interrupted.
 
Re claim 4, the embodiment of Rietbrock relied upon fail to explicitly teach simultaneously.
Rietbrock (para 19) teach the first fluid and second fluid are in thermal communication with the phase change material simultaneously such that the phase change material acts as a buffer wherein heat supplied by the first fluid is not equal to the heat received by the second fluid (“hot air” para 19, noting that if the hot fluid is hot air, air will always be present since the channels do not become a vacuum and at a time during operation the limitations “simultaneously” will be met) to absorb hot air heat from solar applications.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include simultaneously as taught by combining embodiments in order to advantageously allow for the latent heat storage is particularly suitable for the short-term storage of solar heat when the radiation is interrupted.

Re claim 14, Rietbrock teach a method for reclaiming heat from a first fluid (“hot medium” para 20), the method comprising: a) contacting the first fluid to a single monolith phase change material (figs 4-6, one of the “phase change material” para 2 cells in fig 4, (11, 13), para 20) for a time sufficient to decrease the temperature of the first fluid and transfer heat to the phase change material (figs 4-6, “phase change material” para 2, para 18 , “when the storage tank is charged” para 2) to increase the temperature of the phase change material; and b) contacting the phase change material to a second fluid (“cold medium” para 20)  for a time sufficient to increase the temperature of the second fluid and transfer heat from the phase change material, wherein the phase change material is between (noting there is a thermal linking between in addition portions being located physically between, annotated fig) the first fluid and the second fluid (para 20, para 18 , “when the storage tank is charged” para 2).
The embodiment of Rietbrock relied upon fail to explicitly teach details of the charge/discharge.
Rietbrock (para 7, 11, 21) teach  wherein the transfer of heat to the phase change material is variable while the transfer of heat from the phase change material is constant (noting that solar charging is considered variable since it is depends upon variable solar availability and is well known to stop during periods of cloudiness or at night, and the discharge is considered constant since it is dependent upon instant controls of the system, para 20, para 2) to absorb hot air heat from solar applications.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the charge/discharge as taught by combining embodiments in order to advantageously allow for the latent heat storage is particularly suitable for the short-term storage of solar heat when the radiation is interrupted.
Re claim 16, Rietbrock teach the heat given up by the first fluid does not equal the heat gained by the second fluid (figs 4-5, paras 18-20 , also noting that some of the heat will naturally conduct through the housing and then be removed by convection to the external environment, figs 4-5, paras 18-20 , also noting that some of the heat will naturally conduct through the housing and then be removed by convection to the external environment, and thus in another interpretation of the heat transfer process relative to claim 10, more heat is required to heat the PCM to extract the same amount of heat to the second fluid due to natural thermal losses).  


Claims 2 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rietbrock  in view of  Kavitha (Studies on Paraffin-Graphite-Cu PCM Composites for Solar Thermal Storage Applications).
Alternatively:
Re claim 2, Kavitha teach the transfer of heat to the phase change material is variable while the transfer of heat from the phase change material is constant to provide specific PCM compositions with discharge /charge characteristics (figs 6-7 noting the constant discharge at the end of top curve fig 7).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the charging as taught by Kavitha in the Rietbrock invention in order to advantageously allow for different metals used with PCMs to improve the thermal storage performance.

Re claim 14, Rietbrock teach a method for reclaiming heat from a first fluid (“hot medium” para 20), the method comprising: a) contacting the first fluid to a single monolith phase change material (figs 4-6, one of the “phase change material” para 2 cells in fig 4, (11, 13), para 20) for a time sufficient to decrease the temperature of the first fluid and transfer heat to the phase change material (figs 4-6, “phase change material” para 2, para 18 , “when the storage tank is charged” para 2) to increase the temperature of the phase change material; and b) contacting the phase change material to a second fluid (“cold medium” para 20)  for a time sufficient to increase the temperature of the second fluid and transfer heat from the phase change material, wherein the phase change material is between (noting there is a thermal linking between in addition portions being located physically between, annotated fig) the first fluid and the second fluid (para 20, para 18 , “when the storage tank is charged” para 2).
Kavitha teach wherein the transfer of heat to the phase change material is variable while the transfer of heat from the phase change material is constant to provide specific PCM compositions with discharge /charge characteristics (figs 6-7 noting the constant discharge at the end of top curve fig 7).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the charging as taught by Kavitha in the Rietbrock invention in order to advantageously allow for different metals used with PCMs to improve the thermal storage performance.
Claims 3 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rietbrock  in view of Ohira US 20030070794 A1.
Re claim 3, Rietbrock  fail to explicitly teach details of the charging and discharging.
Ohira teach the first fluid and the second fluid increase temperatures at different rates (para 19) to water and liquid sodium as fluids.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the charging and discharging as taught by Ohira in the Rietbrock  invention in order to advantageously allow  for heat exchange of liquid metal--water system conducted in, for example, a liquid-metal cooled reactor in which a high-temperature heating medium and a low-temperature heating medium are not allowed to contact each other, and more 
particularly to a heat exchanger adapted to conduct heat exchange via an intermediate heating medium chemically inactive with respect to both the high-temperature heating medium and low-temperature heating medium (para 1).
 Re claim 10, Rietbrock teach the heat given up by the first fluid equals the heat gained by the second fluid  (noting that during operation, heat is stored and released, and therefore a small finite amount of heat is naturally stored and then released in order for the PCM to be charged and discharged, which would naturally constitute a small finite amount of transferred through the three mediums) 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the charging and discharging as taught by Rini et al. in the Rietbrock  invention in order to advantageously allow for thermal energy storage banks with rapid heat dissipation during different modes of operation  (cols 1-2).
Re claim 11, Rietbrock teach the heat given up by the first fluid does not equal the heat gained by the second fluid (figs 4-5, paras 18-20 , also noting that some of the heat will naturally conduct through the housing and then be removed by convection to the external environment, and thus in another interpretation of the heat transfer process relative to claim 10, more heat is required to heat the PCM to extract the same amount of heat to the second fluid due to natural thermal losses).  
Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rietbrock  in view of Rini et al. US 7316262 B1.
Re  claim 6, Rietbrock fail to explicitly teach a ratio of foam.
Although, Rini et al. fails to explicitly disclose the phase change material is homogeneously mixed with a foam of porosity of between about 80 percent and about 90 percent. 
Since Rini et al. does, however, disclose that the phase change material varies in porosity  which constitute a defined percent by porosity of phase change material alters the thermal conductivity of the mixture (figs 2-3). Therefore, percent of porosity of phase change material and the porosity is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that increased porosity reduces the thermal conductivity of the foam, and vice versa. Therefore, since the general conditions of the claim, i.e. that the phase change material is homogeneously mixed with a foam of porosity of between about 80 percent and about 90 percent, were disclosed in the prior art by Rini et al., it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the phase change material is homogeneously mixed with a foam of porosity of between about 80 percent and about 90 percent. MPEP 2144.05.
Re  claim 7, Rietbrock fail to explicitly teach a ratio of foam.
Although, Rini et al. fails to explicitly disclose that the phase change material is mixed with a foam to form a construct and the construct is about 80 percent by volume of phase change material and about 20 percent by volume of said foam. 
Since Rini et al. does, however, disclose that the phase change material (“paraffin phase change material”)  is mixed with foam (“graphite foam”, col 7 lines 40-61) to form a construct (resultant mixture) which constitute a defined percent by volume of phase change material and about 80 percent by volume of foam. Therefore, percent by volume of phase change material and percent by volume of foam is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that a smaller percent by volume of phase change material and higher percent by volume of foam results in a higher thermal conductivity of the mixture (figs 2-3, col 5 lines 45-50, col 7 lines 40-61), and vice versa. Therefore, since the general conditions of the claim, i.e. that the phase change material is mixed with a foam to form a construct and the construct is about 80 percent by volume of phase change material and about 20 percent by volume of said foam, were disclosed in the prior art by Rini et al., it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the phase change material is mixed with a foam to form a construct and the construct is about 80 percent by volume of phase change material and about 20 percent by volume of said foam. MPEP 2144.05.
Claims 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rietbrock   in view of Amir et al. US 20140284020 A1 further in view of Dyga et al. (Investigation of effective thermal conductivity aluminum Foams).
Regarding claim 6, Rietbrock, as modified,  fail to explicitly teach a ratio of foam.
Amir et al. teach the phase change material is homogeneously (noting it is well known in the art to have homogenous foam, page 1089, Dyga et al.  ) mixed with a foam of porosity of between about 80 percent and about 90 percent to alter meting and solidification rates (figs 13, 14).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a ratio of foam as taught by Amir et al.  in the Rietbrock, as modified,  invention in order to advantageously allow for latent energy can be stored at a much higher energy density relative to sensible energy, resulting in reduced costs and smaller, as well as lighter, thermal management packages  (para 4).
Regarding claim 9, Rietbrock   , as modified, fail to explicitly teach a specific foam.
Dyga et al. teach the thermal conductivity of the foam is above about 15 W/mK (page 1091, table 1) to use high porosity foam aluminum foam.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a specific foam as taught by Dyga et al. in the Rietbrock, as modified, invention in order to advantageously allow for reduce costs for producing high porosity aluminum foams (Introduction).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rietbrock in view of Amir et al. US 20140284020 A1 further in view of Dyga et al. (Investigation of effective thermal conductivity aluminum Foams) and Zhang (Thermal conductivity prediction of closed-cell aluminum alloy considering micropore effect).
Regarding claim 9, Rietbrock, as modified, fail to explicitly teach a specific foam.
Zhang teach the thermal conductivity of the foam is above about 15 W/mK ( page 3 , Table I) to use high porosity foam aluminum foam.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a specific foam as taught by Dyga et al. in the Rietbrock ,as modified, invention in order to advantageously allow for altering the porosity to effect the keff of the structure (page 3).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rietbrock, as modified by Rini et al., further in view of Mishra (Latent Heat Storage Through Phase Change Materials).
Re claim 8, Rietbrock , as modified, fail to explicitly teach the specific PCM.
Mishra teach the construct exhibits a latent heat of fusion of between about 100 kJ/kg and about 300 kJ/kg to use a PCM well known in the art (p540).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the specific PCM as taught by Mishra  in the Rietbrock, as modified, invention in order to advantageously allow for variations of temperatures in PCM (fig 1).
Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rietbrock    in view of Dhau et al. US 9765251 B2.
Re claims 12 and 13, Rietbrock fail to explicitly teach details of the PCM.
Dhau et al. teach the phase change material has a melting temperature above 180 C (col 3 Table 1) and/or wherein the phase change material has a melting point temperature above 180 C and below 240 C to use a material well known in the art to store heat (col 3, Table 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the PCM as taught by Dhau et al. in the Rietbrock invention in order to advantageously allow for optimized phase change pellets (col 3).
Re claim 17, Rietbrock fail to explicitly teach details of the PCM.
Dhau et al. teach the phase change material has a melting temperature above 180 C (col 3 Table 1) and/or wherein the phase change material has a melting point temperature above 180 C and below 240 C to use a material well known in the art to store heat (col 3, Table 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the PCM as taught by Dhau et al. in the Rietbrock invention in order to advantageously allow for optimized phase change pellets (col 3).

Response to Arguments
Applicant's arguments filed 3/25/2022 have been fully considered but they are not persuasive.
Applicant argues that there is support for the amendments in the specification. The examiner respectfully disagrees. The claims still constitute a new matter rejection (see detailed rejections above). 
 The applicant states that newly amended claim 2 and 14 has support in the specification. The examiner respectfully disagrees. Para 14 states “A feature of the invention is that heat is simultaneously added (charged) and removed (discharged) but at different rates” which is very different from the scope of claim 2 and 14, especially “the first fluid decreases in temperature while the temperature of the second fluid remains constant”.
Applicant argues that Rietbrock fail to teach a monolith due to being segmented. The examiner respectfully disagrees. There is no special definition outlined in the specification and thus one of ordinary skill would look to the plain meaning of the word in view of the application to interpret monolith (see rejection of claim 1). Furthermore, it is noted that the instant application also provides a segmented monolith, and thus one of ordinary skill in the art would not conclude that a monolith must have no segments.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “a single void space for encasing a PCM monolith” and “a PCM bulk mass or monolith” ) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues that Rietbrock does not teach fluid void spaces spaced by the PCM such that the fluids directly contact the PCM and not any conduit walls. The examiner respectfully disagrees. The claims on require that PCM be “between” the fluids which is met by the prior art since the limitation “between” is broader than applicant is suggesting.
Therefore, the arguments are not found to be persuasive.












 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Numerical investigation of PCM in vertical triplex tube thermal energy storage system for CSP applications.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON A JONES whose telephone number is (571)270-1218. The examiner can normally be reached 7:30-5 M-F PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





 /GORDON A JONES/Examiner, Art Unit 3763